Nicholas-Applegate Global Equity & Convertible Income Fund February 28, 2009 (unaudited) Annual Shareholder Meeting Results Annual Shareholder Meeting Results The Fund held its annual meeting of shareholders on December 16, 2008. Shareholders voted to re-elect Robert E. Connor, Hans W. Kertess and William B. Ogden, IV and to elect Diana L. Taylor as Trustees, as indicated below. Affirmative Withheld Authority Re-election of Robert E. Connor – Class I to serve until 2011 6,143,813 162,102 Re-election of Hans W. Kertess  Class I to serve until 2011 6,145,813 160,102 Re-election of William B. Ogden, IV  Class I to serve until 2011 6,147,963 157,952 Election of Diana L. Taylor  Class II to serve until 2009 6,149,163 156,752 Messrs.
